i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00314-CV

                                          Kevin LOUDON,
                                             Appellant

                                                   v.

                                          Rayne LOUDON,
                                              Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-19934
                         Honorable David A. Berchelmann Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 28, 2010

DISMISSED

           On April 22, 2010, appellant Kevin Loudon filed a notice of appeal from the trial court’s

judgment signed February 12, 2010. Appellant timely filed a motion for new trial, so the record was

due June 14, 2010, one hundred and twenty (120) days after the judgment was signed. See TEX . R.

APP . P. 35.1(a). On June 23, 2010, the District Clerk of Bexar County filed a notification stating the

clerk’s record would not be filed because appellant had not paid or made arrangements to pay the
                                                                                        04-10-00314-CV



clerk’s fee to prepare the record and is not entitled to appeal without paying the fee. On June 24,

2010, we ordered appellant to provide written proof to this court on or before July 6, 2010, that either

(1) the clerk’s fee has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is

entitled to appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond

within the time provided, his appeal would be dismissed for want of prosecution. See TEX . R. APP .

P. 37.3(b). Appellant has not filed a response.

        We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Rayne Loudon, recover her costs in this appeal from appellant.



                                                        PER CURIAM




                                                  -2-